Citation Nr: 1731774	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-32 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date earlier than January 7, 2009 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include as on an extraschedular basis.

2.  Entitlement to an evaluation in excess of 20 percent for fibrous scarring, left lateral thigh and pelvis.  

3.  Entitlement to an evaluation in excess of 20 percent for tender/painful scars (one cicatrix and two radiation effects scars), left thigh extending into buttock (previously rated as tender scar, left lateral thigh).

4.  Entitlement to a compensable evaluation for superficial and linear surgical scar, left lower extremity.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1956 to September 1960.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran appeared at hearings and conferences before a Decision Review Officer (DRO) at the RO in January 2008, July 2009, February 2011, April 2012, and August 2012.  In September 2014, the Veteran appear before the undersigned Veteran's Law Judge (VLJ) at his local RO.  The Transcripts of these proceedings are of record.

The instant issue regarding an earlier effective date for TDIU was remanded in March 2015 due to the TDIU being "inextricably intertwined" with the issues of entitlement to an evaluation in excess of 20 percent for fibrous scarring, left lateral thigh and pelvis; entitlement to an evaluation in excess of 20 percent for tender/painful scars (one cicatrix and two radiation effects scars), left thigh extending into buttock (previously rated as tender scar, left lateral thigh); entitlement to a compensable evaluation for superficial and linear surgical scar, and left lower extremity.  See March 2015 Board remand.  As discussed below, following the March 2015 Board remand the Veteran stated his intent to withdraw all appeals other than the TDIU, thus no additional development was undertaken, but in light of the withdrawn appeals, no further action is necessary in this regard and substantial compliance is found.  Stegall v. West, 11 Vet. App. 268 (1998); see also July 2015 DAV correspondence ("The Veteran would like to withdraw his appeal for the following issues, all of which are currently in remand...")

During the September 2014 Board hearing, the Veteran presented testimony regarding his entitlement to an effective date earlier than January 7, 2009 for the award of a TDIU, which was addressed in a statement of the case that was issued in February 2013.  Although a substantive appeal (VA Form 9) has not been submitted as to these issues, the Board will address these issues below.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a Veteran's claim).

In January 2015, the Veteran requested the audio recording of the September 2014 hearing and indicated that he intends to submit a motion for correction of the hearing transcript.  VA records indicate that an audio recording of the hearing was mailed to the Veteran on February 11, 2015.  To date, VA has not received a motion for correction of the transcript.  Accordingly, the Board will proceed with review of the Veteran's claims.  See 38 C.F.R. § 20.716 (2014) ("If an appellant wishes to seek correction of perceived errors in a hearing transcript, the appellant or his or her representative should move for the correction of the hearing transcript within 30 days after the date that the transcript is mailed to the appellant.").


FINDINGS OF FACT

1.  In July 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an evaluation in excess of 20 percent for tender/painful scars (one cicatrix and two radiation effects scars).

2.  In July 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an evaluation in excess of 20 percent for tender/painful scars (one cicatrix and two radiation effects scars), left thigh extending into buttock (previously rated as tender scar, left lateral thigh).

3.  In July 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a compensable evaluation for superficial and linear surgical scar, left lower extremity.

4.  Prior to January 7, 2009, the Veteran did not meet the requisite schedular percentage requirements for TDIU. 

5.  Prior to January 7, 2009, the Veteran did not demonstrate any symptomatology associated with his service-connected disabilities outside the criterion stated in the schedular rating, nor demonstrate that he was not unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 20 percent for tender/painful scars (one cicatrix and two radiation effects scars), have been met by the Veteran. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 20 percent for tender/painful scars (one cicatrix and two radiation effects scars), left thigh extending into buttock (previously rated as tender scar, left lateral thigh) have been met by the Veteran.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


3.  The criteria for withdrawal of the appeal of entitlement to a compensable evaluation for superficial and linear surgical scar, left lower extremity, have been met by the Veteran.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for an effective date prior to January 7, 2009 for the grant of a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155 (a), 3.157, 3.400, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.
  
In the present case, the Veteran has withdrawn the appeals of entitlement to increased ratings for his service connected scars.  See July 2015 VA Form 21-4138; ("I would like to withdraw my current appeal for the following issues: Entitlement to an evaluation greater than 20 percent disabling for fibrous scarring left lateral thigh and pelvis...Entitlement to an evaluation greater than 20 percent disabling for tender painful scars...Entitlement to an evaluation greater than 0 percent disabling for superficial and linear surgical scar left lower extremity"); see also July 2015 DAV correspondence.  Thereafter, the VA followed-up this request with correspondence detailing the issues the Veteran intended to withdraw, and the record does not reflect any response disclaiming the stated desire.  Hence, regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.
II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

In this case, the Board observes that the Veteran has appealed with respect to the propriety of the effective date for his award of TDIU.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

Regarding the duty to assist, all relevant facts have been properly developed, and the Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 Furthermore, medical examinations of record are adequate as the reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Neither the Veteran nor his representative has expressed any issue with the undertaken development.  Thus, the Board finds that all reasonable efforts were made by VA to obtain the evidence necessary to substantiate the Veteran's claim, and no further assistance is required.


III.  Earlier Effective Date

The Veteran seeks entitlement to an effective date earlier than January 7, 2009, for the grant of TDIU.  The Veteran, in essence, is seeking entitlement based upon equitable and/or extraschedular relief, contending that his medical records and extenuating circumstances, including inadequate guidance from VA personnel and homelessness, led to his delay in filing a claim for depression until 2009 which in turn delayed his claim for TDIU.  See July 2017 DAV correspondence ("primarily his contention that equitable relief was warranted for the situation...his actual unemployment and homelessness existed prior to that date, extraschedular consideration may be necessary."); see also September 2014 Board hearing transcript ("VA social worker said you're not eligible I believed her...why I didn't file officially or at least until November 15th, 2006...depression is shown in service it seems to me that there's an argument here as a minimum...to go back to 11/15/2006.")  

The Board finds that the Veteran's disability rating during the period in question did not meet the threshold for a grant of TDIU on a schedular basis, and that referral for consideration on an extraschedular basis, to include as due to an equitable inference of an earlier claim for depression, is not warranted.  

Applicable Laws

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA adjudication manual, M-21-1 Part VI, Para. 7.14(a) (Change 52, Aug. 26, 1996).  This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332   (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

A TDIU may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  It is that aspect of the appeal which the Veteran primarily claims.  See July 2017 DAV correspondence

Facts & Analysis

In September 2010, the Veteran filed a claim for unemployability due to his "residuals of surgery & radiation therapy, secondary depression."  At the time of receipt of such claim, service connection was in effect for major depressive disorder disability, rated 50 percent disabling from January 7, 2009; fibrous scarring, rated 20 percent disabling from November 15, 2006, tender/painful scars, rated 20 percent disabling from November 15, 2006, and superficial and linear surgical scar rated as noncompensable from November 15, 2006.  The Veteran's combined rating was 40 percent from November 15, 2006 until January 7, 2009, when it became 70 percent after the award of entitlement to major depressive disorder. 

An effective date of January 7, 2009 was assigned to the award of a TDIU pursuant to § 4.16(b), as his service-connected disabilities met the percentage requirements and the evidence established that he was unemployable due to his service-connected scars and major depressive disorder.  While the Veteran's service connected scars have impacted his ability to work, the Veteran has not contended, nor does the evidence demonstrate, that the scars alone have rendered him unemployable.  See i.e. September 2014 Board hearing transcript; September 2010 VA Form 21-8940 ("it became obvious that I was no longer able to deal with the pressure of teaching an intensive class")  Thus, based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of January 7, 2009, is the earliest effective date assignable for the award of service connection for depression, and is thus the earliest assignable date of award for TDIU.

The assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.  The Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for a psychiatric disability, to include depression, prior to January 7, 2009.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200   (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  

The Veteran has not contended that he filed his depression claim earlier than 2009.  Rather, he is alternatively contending that the poor advice he received from a VA employee regarding the merit of his claims and his psychiatric symptomatology beginning during service and continuing thereafter should "at least" form the basis of service connection as early as his first claim in November 15, 2006.  See September 2014 Board hearing transcript.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33   (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426   (1990).

The Board does not dispute the extenuating circumstances espoused by the Veteran, including that he experienced psychological symptoms prior to the assigned effective date, as this was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to the Veteran's filing of the claim on January 7, 2009.

Furthermore, in consideration of 38 C.F.R. § 4.16 (b) there was no evidence of record prior to January 7, 2009, to demonstrate that the Veteran's service-connected disabilities were of such a nature for referral to the Director, Compensation and Pension Service.  The Board acknowledges the Veteran's contention that this matter warrants referral for consideration on an extraschedular basis.  See July 2017 DAV correspondence ("extraschedular consideration may be necessary")  However, after due consideration of all evidence of record, including the Veteran's medical documentation and testimony regarding his employability, the Board finds that the evidence does not support an assertion that it was factually ascertainable that a TDIU was warranted prior to the Veteran's award of service connection for depression.  There were neither contentions nor evidence of unemployability solely as result of his scar disabilities.  See October 2008 VA Scars examination.  Moreover, the earliest evidence of record indicating unemployability reflects that the Veteran last worked in January 2008, leaving due to "voluntary reasons" from office work, and medical evidence does not reflect any allegations of symptomatology outside the purview of the schedular ratings for scarring or depression.  See i.e. September 2010 VA Form 21-4192; October 2009 VA mental health examination.  Thus, there is no basis for assignment of a TDIU rating prior to January 7, 2009. 

As the preponderance of the evidence is against the claim for an earlier effective date for TDIU benefits, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to an effective date earlier than January 7, 2009, for the grant of entitlement to a total disability rating due to individual unemployability (TDIU), is denied.
      



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


